Taylor, J.
I respectfully dissent because I am convinced that 1996 PA 374 does not, on its face, violate the Separation of Powers Clause.
In this appeal, plaintiffs Judicial Attorneys Association and Government Administrators Association challenge certain provisions of 1996 PA 374, a court reorganization act, on the basis that they violate Const 1963, art 3, § 2 (the Separation of Powers Clause) and the Public Employees Relations Act (pera), MCL 423.201 et seq.; MSA 17.455(1) et seq. I conclude that Act 374 does not facially violate the Separation of Powers Clause. However, in the interest of providing guidance to avoid potential separation of powers concerns in implementing Act 374, I agree with the Court’s issuance of an administrative order that affirms and extends provisions of Administrative Order No. 1997-6. I also conclude that Act 374 does not violate the PERA. I would accordingly reverse the Court of Appeals decision.
According to its title, Act 374 is designed to revise the organization and jurisdiction of the courts. For purposes of this appeal, the relevant feature of Act 374 is that it creates a coemployment relationship between local funding units and the courts. As recognized in Administrative Order No. 1997-6, both the local funding unit and the chief judge have legitimate constitutional responsibilities regarding the operation of the courts. Act 374 is apparently the Legislature’s attempt to delineate a workable, cooperative relationship between these entities and to include both in the *308collective bargaining process. Specifically, § 593a provides in pertinent part:1
(3) If the Wayne county judicial council is not created pursuant to subsection (1), the employees of the former state judicial council serving in the circuit court in the third judicial circuit or in the recorder’s court of the city of Detroit shall become employees of the county of Wayne, effective October 1, 1996.
(4) The employer designated under subsection (2) or (3), in concurrence with the chief judge of the appropriate court, has the following authority:
(a) To establish personnel policies and procedures, including, but not limited to, policies and procedures relating to compensation, fringe benefits, pensions, holidays, leave, work schedules, discipline, grievances, personnel records, probation, and hiring and termination practices.
(b) To make and enter into collective bargaining agreements with representatives of those employees.
(5) If the employer designated under subsection (2) or (3) and the appropriate chief judge are not able to concur on the exercise of their authority as to any matter described in subsection (4)(a), that authority shall be exercised by either the employer or the chief judge as follows:
(a) The employer has the authority to establish policies and procedures relating to compensation, fringe benefits, pensions, holidays, and leave.
(b) The chief judge has authority to establish policies and procedures relating to work schedules, discipline, grievances, personnel records, probation, hiring and termination practices, and other personnel matters not included in subdivision (a).
Plaintiffs, bargaining representatives for employees serving in the Third Circuit Court and Recorder’s *309Court, filed the present action challenging these provisions of Act 374. The trial court held that Act 374 violated the Separation of Powers Clause and issued a permanent injunction against enforcement of § 593a to the extent that it made Wayne County a coem-ployer of plaintiffs’ members, but stayed this injunction pending a final decision by the appellate courts. The trial court also held that these provisions did not violate the pera. The Court of Appeals majority affirmed the trial court’s finding that § 593a violated the separation of powers and concluded that the pera challenge was accordingly moot. 228 Mich App 386; 579 NW2d 378 (1998). In a dissent, Judge Markman concluded that the separation of powers challenge was not ripe, that a facial challenge on separation of powers grounds failed, and that the coemployment relationship did not violate the pera. We granted leave to determine whether these provisions of Act 374 violate the Separation of Powers Clause or the pera.2 457 Mich 883 (1998).
A. THE SEPARATION OF POWERS CHALLENGE
In Council of Organizations & Others for Ed About Parochiaid, Inc v Governor, 455 Mich 557, 568-569; 566 NW2d 208 (1997), we set forth the applicable standard of review for facial constitutionality challenges:
The party challenging the facial constitutionality of an act “must establish that no set of circumstances exists under which the [a]ct would be valid. The fact that the . . . [a]ct *310might operate unconstitutionally under some conceivable set of.circumstances is insufficient . . . [United States v Salerno, 481 US 739, 745; 107 S Ct 2095; 95 L Ed 2d 697 (1987).] “]I]f any state of facts reasonably can be conceived that would sustain [a legislative act], the existence of the state of facts at the time the law was enacted must be assumed.” 16 Am Jur 2d, Constitutional Law, § 218, p 642.
Clearly, a party challenging the facial constitutionality of a statute faces an extremely rigorous standard.
Further, “ [i]t is one of the oldest and most well-established tenets of our jurisprudence that legislative enactments enjoy a presumption of constitutionality.” Gora v City of Ferndale, 456 Mich 704, 719; 576 NW2d 141 (1998). Courts are required to give the “presumption of constitutionality to a statute and construe it as constitutional unless the contrary clearly appears.” Caterpillar, Inc v Dep’t of Treasury, 440 Mich 400, 413; 488 NW2d 182 (1992).
The Separation of Powers Clause is set forth in Const 1963, art 3, § 2:
The powers of government are divided into three branches; legislative, executive and judicial. No person exercising powers of one branch shall exercise powers properly belonging to another branch except as expressly provided in this constitution.
The Court of Appeals majority correctly summarized relevant case law regarding the separation of powers at 409-410:
This separation of powers among the three branches of government is designed to preserve the independence of each branch. In re 1976 PA 267, 400 Mich 660, 662; 255 NW2d 635 (1977).
*311In [Employees & Judge of the Second Judicial Dist Court v Hillsdale Co, 423 Mich 705, 717; 378 NW2d 744 (1985)], the Michigan Supreme Court explained:
“Each branch of government has inherent power to preserve its constitutional authority.
“ ‘It was certainly never intended that any one department, through the exercise of its acknowledged powers, should be able to prevent another department from fulfilling its responsibilities to the people under the Constitution.’ [O’Coin’s, Inc v Worcester Co Treasurer, 362 Mass 507, 511; 287 NE2d 608 (1972).]
“However, an indispensable ingredient of the concept of coequal branches of government is that ‘each branch must recognize and respect the limits on its own authority and the boundaries of the authority delegated to the other branches.’ United States v Will, 449 US 200, 228; 101 S Ct 471; 66 L Ed 2d 392 (1980).”
The doctrine of separation of powers “has never been interpreted in Michigan as meaning there can never be any overlapping of functions between branches or no control by one branch over the acts of another.” People v Trinity, 189 Mich App 19, 22-23; 471 NW2d 626 (1991), citing Soap & Detergent Ass’n v Natural Resources Comm, 415 Mich 728, 752; 330 NW2d 346 (1982). Instead, Michigan has adopted the view of the separation of powers doctrine that James Madison expressed in The Federalist, No. 47: “ ‘[W]here the whole power of one department is exercised by the same hands which possess the whole power of another department, the fundamental principles of a free constitution are subverted.’ ” Soap & Detergent Ass’n, supra at 752 (emphasis in original).
In his dissenting opinion, Judge Markman aptly added United States Supreme Court discussion of separation of powers to these authorities:
The constitutional separation of powers is concerned with “ ‘the encroachment or aggrandizement of one branch at the expense of the other,’ ” Mistretta [v United States, *312488 US 361, 382; 109 S Ct 647; 102 L Ed 2d 714 (1989)], and with disruptions of the “proper balance” between the branches that prevent one branch from “accomplishing its constitutionally assigned functions . . . Morrison v Olson, 487 US 654, 695; 108 S Ct 2597; 101 L Ed 2d 569 (1988). [228 Mich App 430.]
Despite largely agreeing on the applicable standard of review, presumption of constitutionality, and parameters of the Separation of Powers Clause, the Court of Appeals majority and dissent came to opposite conclusions about whether Act 374 facially violated the Separation of Powers Clause. This is also true with respect to the majority and dissent in this Court. I am convinced that plaintiffs’ facial separation of powers challenge to Act 374 fails when the presumption of constitutionality and relevant standard of review are conscientiously applied.
I begin by summarizing the challenged subsections of § 593a. Subsection 3 states that employees serving in the court are employees of Wayne County (given the failure to timely create a Wayne County Judicial Council). Subsection 4 states that the employer, i.e., Wayne County, “in concurrence with the chief judge” has authority (a) to establish personnel policies and procedures with respect to various topics and (b) to collectively bargain with the employees’ representatives. Subsection 5 states that, in the event of an impasse between the employer and the chief judge, the employer retains authority with respect to listed fiscally related subject matters, and the chief judge retains authority over all other personnel matters.
The linchpin of the separation of powers challenge to these provisions is that they make Wayne County, which is part of the legislative branch of government, *313the “employer” of persons serving in the judicial branch. Whether these provisions violate the Separation of Powers Clause turns on what giving Wayne County “employer” status means.
The presumption of constitutionality requires us to construe Act 374 in a constitutional manner if at all possible. In drafting statutes, legislators are presumed to know the law. Orzel v Scott Drug Co, 449 Mich 550, 576, n 29; 537 NW2d 208 (1995); People v Cash, 419 Mich 230, 241; 351 NW2d 822 (1984). Legislators are also, of course, charged with knowledge of the Michigan Constitution. And, as United States Chief Justice John Marshall pointed out in Marbury v Madison, 5 US (1 Cranch) 137, 179-180; 2 L Ed 60 (1803), legislators, having taken the same oath as we take, surely are as committed to fidelity to the constitution as we are. Accordingly, we must, without reservation, assume that the drafters of Act 374 were aware of the Separation of Powers Clause and the case law summarized by the Court of Appeals quoted above and that they intended Act 374 not to run afoul of this constitutional requirement (which is simply to say that, notwithstanding a status description of the county as “employer,” we must assume, unless the context of the statute makes such impossible, that the Legislature wished to not deprive the judiciary of its well understood necessary powers with regard to its employees).
A full consideration of the challenged provisions of § 593a in context demonstrates that such a constitutionally repugnant meaning of “employer” was not intended. As stated by Judge Markman in his dissent, the designation of Wayne County as “employer” is “merely a declaration of status.” 228 Mich App 443. *314Despite this designation, “[s]ubsections 593a(4)-(9) of Act 374 clearly indicate the court’s continuing authority over employees serving in the court”; Act 374 “clearly contemplates a critical role for the judiciary in exercising authority over employees serving in the judiciary, including a role in collective bargaining.” Id. at 443, 445. I also agree with the following observations of Judge Markman:
That Wayne County, in concurrence with the court, has some authority over employees serving in the judiciary becomes potentially problematic only if the two branches disagree over some matter. . . . [Although the impasse provisions of subsection 593a(5) appear to place certain subjects relating to employees serving in the court beyond the authority of the court in the event of an impasse, a closer look at this division of authority demonstrates that the subject matters committed to the authority of the local unit are those strictly relating to finances — the legitimate legislative concern of the local unit — while ail other author-, ity regarding personnel is committed to the court. These provisions represent a good-faith effort by the Michigan Legislature to roughly restate presently recognized spheres of authority on the part of local units and the judiciary in the operation of the trial courts. [Id. at 446-447.]
Accordingly, considered in context, the challenged provisions do not constitute “an outright takeover of the court’s employees” as the Court of Appeals majority concluded. Id. at 415. Rather, Act 374 outlines a coemployment relationship between the local funding unit and the chief judge in which they are to work together cooperatively.
Because both local funding units and the chief judge have legitimate responsibilities relating to the courts, see Administrative Order No. 1997-6, any system will include the potential for separation of pow*315ers violations. Act 374 is no exception; the relationship it delineates between local funding units and the chief judge could potentially lead to overstepping by either entity that would constitute a violation of the Separation of Powers Clause. However, the mere potential of a constitutional violation is insufficient to support a successful facial challenge. If we construe Act 374 in accordance with the presumption of constitutionality and consider its provisions in context, it is clear that plaintiffs have failed to establish that no set of circumstances exist under which Act 374 would be valid. In fact, Judge Markman suggested six examples of circumstances under which Act 374 would not violate the Separation of Powers Clause:
1. The county, pursuant to subsection 593a(6), appoints the chief judge as its agent for collective bargaining, and subsequently ratifies the contract as negotiated;
2. The chief judge, pursuant to subsection 593a(6), appoints the county (or the county’s representative) as agent for collective bargaining, and subsequently ratifies the contract as negotiated;
3. The county and the chief judge are separately represented, but as each issue for negotiation arises, these agents confer and reach accord regarding the position to be taken;
4. The county and the chief judge are separately represented, and with regard to some noneconomic issue their respective representatives differ; the chief judge prevails under subsection 593a(5)(b), which even the majority concedes must be constitutional (because it identifies a constitutional imperative pursuant to which the chief judge must be able to act unilaterally);
5. The county and the chief judge are separately represented, and with regard to some economic issue their respective representatives differ; if the chief judge can make a compelling case to establish that the funding necessary to implement his position is minimally required for the *316court to fulfill its constitutional responsibilities, the chief judge prevails under Wayne Circuit Judges [v Wayne Co (On Rehearing), 386 Mich 1; 190 NW2d 228 (1971)];
6. The county and the chief judge are separately represented, and with regard to some economic issue their respective representatives differ; the chief judge is unable to make a compelling case to establish that the funding necessary to implement his position is minimally required for the court to fulfill its constitutional responsibilities; the county allows the chief judge full leeway to resolve the problem as he chooses within the parameters of a lump sum budget; again, there is no constitutional difficulty. Ottawa Co Controller v Ottawa Probate Judge, 156 Mich App 594, 603-604; 401 NW2d 869 (1986). [228 Mich App 440, n 10.]
Accordingly, I believe that plaintiffs’ facial challenge to Act 374 on separation of powers grounds fails.
In light of the inherent potential for separation of powers violations in the operation of the courts, I agree with the Court’s issuance of an administrative order. This administrative order would provide guidance in the implementation of Act 374.
In summary, I believe the mistake the majority makes is to confuse what, in its view, is an unwise or ill-advised law, and I agree that it might be that, with a facially unconstitutional law. We should always exercise judicial review with great care to be sure that we are not intruding into political questions that are reserved to the Legislature. This venerable rule of judicial prudence is even more important when we intervene into matters that raise questions about the judiciary’s inherent powers because of the natural inclination toward self-interest. Indeed, because we are charged with maintenance of the constitutional design so as to preserve separation of powers, we *317should be even more sensitive in matters declaring judicial prerogatives in order to avoid compromising our authority to speak and be respected as impartial arbiters of the constitution. I fear that the majority has neglected that important consideration today.
B. pera challenge
Plaintiffs also contend that Act 374 violates the PERA. In light of my conclusion that Act 374 does not, on its face, violate the Separation of Powers Clause, I am compelled to address this issue. Initially, I agree with the following observation of the Court of Appeals:
Of course, if 1996 PA 374 is inconsistent with [the pera] or any previously enacted statute, then Act 374 is not, on that account alone, invalid. Rather, Act 374 would effect a repeal of such other statute by implication. Washtenaw Co Rd Comm’rs v Public Service Comm, 349 Mich 663, 680; 85 NW2d 134 (1957); Antrim Co Social Welfare Bd v Lapeer Co Social Welfare Bd, 332 Mich 224, 228; 50 NW2d 769 (1952). This notion is a corollary to the principle that one Legislature cannot enact irrepealable legislation or restrict its own power or that of its successors concerning the repeal or amendment of statutes. Atlas v Wayne Co Bd of Auditors, 281 Mich 596, 599; 275 NW 507 (1937). [228 Mich App 393, n 4.]
In his dissent, Judge Markman accurately summarized the parameters of the pera:
The pera is the principal state law regulating public employment relations; it generally prevails over conflicting laws that do not specifically address collective bargaining. Local 1383, Int’l Ass’n of Fire Fighters, AFL-CIO v City of Warren, 411 Mich 642, 655; 311 NW2d 702 (1981). “A primary goal of the [pera] is to resolve labor-management *318strife through collective bargaining.” Port Huron Ed Ass’n v Port Huron Area School Dist, 452 Mich 309, 311; 550 NW2d 228 (1996). Under the pera, a public employer must bargain collectively with representatives of its employees regarding wages, hours, and other terms and conditions of employment. MCL 423.215(1); MSA 17.455(15)(1); Port Huron, supra at 317. [228 Mich App 457.]
In St Clair Prosecutor v AFSCME, Local 1518, 425 Mich 204, 233; 388 NW2d 231 (1986), we recognized the coemployer status in collective bargaining. We noted that this concept is especially useful in the “historically fragmented power structure of county government.” Id. We held that the use of the coemployer status, which may require public employees’ representatives to bargain with more than one person, “does not appear to impose an undue burden on the collective bargaining process.” Id.
In his dissent, Judge Markman aptly stated:
Contrary to plaintiff JAA’s assertion, members of different branches of government may be considered coemployers for purposes of the PERA. St Clair Prosecutor involved a coemployer relationship between a county prosecutor, who is a member of the executive branch, People v Trinity, supra at 22; People v Potts, 45 Mich App 584, 589; 207 NW2d 170 (1973) (partial concurrence by Holbrook, P.J.), and a county, which in those circumstances was operating within the legislative sphere, Alan v Wayne Co, 388 Mich 210, 245; 200 NW2d 628 (1972). [228 Mich App 459.]
Here, § 593a makes Wayne County and the chief judge coemployers for purposes of the pera. Section 593a provides roles for both the local funding unit and the chief in collective bargaining, requires both to *319participate in collective bargaining,3 and binds both to the terms of a collective bargaining agreement. Because Act 374 does not limit plaintiffs’ ability to collectively bargain over all the terms and conditions of employment and ensures that both Wayne County and the chief judge will be bound by any collective bargaining agreement, I conclude that it is not inconsistent with the pera.
CONCLUSION
For these reasons, I conclude that Act 374 does not, on its face, violate the Separation of Powers Clause and that it does not violate the pera. I would accordingly reverse the judgment of the Court of Appeals regarding these issues. I would also separately issue an administrative order to provide guidance in implementing Act 374.

 I note that other provisions of Act 374, not raised here, similarly provide for a coemployment relationship between the funding unit and court with respect to other courts. See §§ 591, 8271, and 8274.


 We also granted leave to consider whether Act 374 violates the Headlee Amendment, Const 1963, art 9, § 29. Our decision regarding that issue is separately reported in Docket Nos. 111785, 111786.


 While subsection 593a(7) states that a chief judge may elect not to participate in collective bargaining, Administrative Order No. 1997-6 (and the new administrative order that will supplant it) require a chief judge choosing not to directly participate to designate a representative of the local funding unit to act on the court’s behalf in collective bargaining.